 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDOdom Sausage Co., Inc. of Arkansas and Food Han-dlers Local 425 of the United Food and Com-mercial Workers International Union, AFL-CIO. Case 26-CA-8758June 2, 1981DECISION AND ORDERUpon a charge filed on November 26, 1980, byFood Handlers Local 425 of the United Food andCommercial Workers International Union, AFL-CIO, herein called the Union, and duly served onOdom Sausage Co., Inc. of Arkansas, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 26, issued a complaint on December 10,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 16,1980, following a Board election in Case 26-RC-6209, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about November 17, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 17,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On January 13, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 16,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:t Official notice is taken of the record in the representation proceed-ing, Case 26-RC-6209, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Electrosysrems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.256 NLRB No. 45Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain, but denies that it thereby violat-ed Section 8(a)(5) and (1) of the Act, arguing thatthe election held on May 30, 1980, should havebeen set aside for the reasons set forth in its "Ex-ceptions to Regional Director's Report on Objec-tions to Election." However, Respondent statesthat it has no objection to the entry of an order bythe Board holding that Respondent has violatedSection 8(a)(5) and (1) of the Act, solely for thepurpose of testing in court the action of the Re-gional Director and of the Board in refusing to setaside the election in Case 26-RC-6209. Respondentalso asserts that, since the Regional Director didnot conduct a hearing on Respondent's objectionsto the election, all affidavits referred to and reliedon in his Report on Objections should be includedin and made part of the record in Case 26-RC-6209.A review of the record herein, including therecord in Case 26-RC-6209, shows that on May30, 1980, an election was held pursuant to a Stipu-lation for Certification Upon Consent Election inwhich a majority of the unit employees in the stip-ulated unit designated the Union as their repre-sentative for the purpose of collective bargaining.Thereafter, Respondent filed timely objections tothe conduct of the election which stated the fol-lowing: (1) that the sample ballot of the notice ofelection and the ballots used in the election omittedthe question "Do you wish to be represented forpurposes of collective bargaining -?" and that thisomission caused confusion among the voters whichmade objective voting impossible; and (2) thatthreats to other employees by various members ofthe Union's in-plant committee during the 3 or 4days immediately preceding the election fatally de-stroyed necessary "laboratory conditions." Theseobjections were overruled in their entirety by theRegional Director in his Report on Objections,issued July 25, 1980. Thereafter, Respondent filedwith the Board its exceptions to the Regional Di-rector's Report on Objections essentially reiteratingthe allegations and contentions set forth in its ob-jections and citing additional authority in supportthereof. On October 16, 1980, the Board issued itsDecision and Certification of Representative2inwhich it adopted the Regional Director's findingsand recommendations and certified the Union asthe exclusive bargaining representative of the em-ployees in the appropriate unit. Subsequently, onOctober 28, 1980, Respondent filed a "Petition to2 Not reported in bound volumes of Board Decisions. ODOM SAUSAGE CO.285Rehear" which was denied by the Board in anorder dated November 7, 1980.3By letter dated November 12, 1980, the Unionrequested Respondent to recognize it as the exclu-sive collective-bargaining representative of Re-spondnt's employees in the appropriate unit and tobargain with it collectively as the exclusive collec-tive-bargaining representative of such employees.By letter dated November 17, 1980, and at all timesthereafter, Respondent refused, and is continuing torefuse, to recognize and bargain with the Union asthe exclusive bargaining representative of the unitemployees.Respondent seeks to justify its refusal to recog-nize and bargain with the Union asserting that theRegional Director and the Board erred in not set-ting aside the election in Case 26-RC-6209 on thegrounds set out by Respondent in its objections tothe conduct of the election. These objections werefound to be without merit in the Board's Decisionadopting the Regional Director's findings and rec-ommendations that Respondent's objections to theelection be overruled and the Union certified. Fur-ther, Respondent's contentions regarding its objec-tions were rejected by the Board in its dismissal ofRespondent's petition to rehear. It thus appears Re-spondent is attempting to raise herein issues thatwere raised, considered, and resolved in the under-lying representation case.Further, we find no merit to Respondent's con-tention that the affidavits referred to and relied onby the Regional Director in his Report on Objec-tions should be made part of the record in Case26-RC-6209. The Board has consistently held thataffidavits submitted to a regional director duringthe investigation of objections are not part of therecord before the Board in a representation pro-ceeding or in a related unfair labor practice pro-ceeding. See Colonial Manor 1977, Inc., 253 NLRB1183 (1981); Klingler Electric Corporation, KlinglerElectronics Division, and Klingler Manufacturing Di-vision, 245 NLRB 1247 (1979). We adhere to thisposition. However, we regret to note that, in theabove-cited cases, the Board erred in its construc-tion of the Fifth Circuit's holding in N.L.R.B. v.Osborn Transportation, Inc., 589 F.2d 1275 (1979),by stating that the court held that affidavits submit-ted in support of the employer's objections shouldbe forwarded to the Board as part of the record ofthe case.4In fact, the court so held in Southwestern3 Respondent states that General Counsel failed to include with hisMotion for Summary Judgment Respondent's petition to rehear and theBoard order denying such petition. Inasmuch as these documents hadbeen considered by the Board as part of the record in Case 26-RC-62(Yqand are presently available, we take administrative notice of them andmake them part of the record in the instant case4 See Colonial Manor, 253 NLRB 1183 f 6, and Klingler Eleclrw., 245NLRB 1208.Portland Cement Company v. N.L.R.B., 407 F.2d131 (5th Cir. 1969), cert. denied 396 U.S. 820,when construing Section 102.68 of the Board'sRules and Regulations, prior to the amendment ofthat section in 1977. However, in Osborn, the courtnoted the change in language in the amended sec-tion and, because of its holding there that any errorby the Board in failing to include in the record anaffidavit submitted to the Regional Director by theEmployer was harmless, found it unnecessary toreach the question of whether, under the 1977amendment of Section 102.68, the affidavit waspart of the record. Thus, contrary to the Board'sassertions in Colonial Manor and Klingler Electric,the Fifth Circuit in Osborn did not pass on theBoard's position concerning affidavits submitted toa regional director in support of objections, and toour knowledge has not passed on that questionsince the 1977 amendment to Section 102.68 of theBoard's Rules and Regulations. As to employee af-fidavits independently acquired by a regional direc-tor during the investigation of objections, we notethat the Fifth Circuit has expressed agreement withour position that such affidavits are confidentialand should not be part of the record. N.L.R.B. v.Golden Age Beverage Co., 415 F.2d 26.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office andplace of business in Little Rock, Arkansas, is en-gaged in the manufacture of sausage. In the pastyear it sold and shipped products, goods, and mate-5 See Phivurgh Plate (Glau Co. v .' L.R.B. , 313 US 146. 162 (1941);Rules and Regulations of the Hoard, Secs. 102 67(f) and 102 69(c).O D O: S A S G C O _8 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDrials valued in excess of $50,000 from its LittleRock facility directly to points outside the State ofArkansas. During the same period of time Re-spondent purchased and received at its Little Rockfacility products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Arkansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDFood Handlers Local 425 of the United Foodand Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding shipping and receivingemployees/truckdrivers, and sanitation em-ployees employed by the Employer at itsLittle Rock, Arkansas, facility, but excludingall office clerical employees, guards and super-visors as defined in the Act.2. The certificationOn May 30, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 16, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 12, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 17, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 17, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:--- ODOM SAUSAGE CO.287CONCLUSIONS OF LAW1. Odom Sausage Co., Inc. of Arkansas is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Food Handlers Local 425 of the United Foodand Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees,including shipping and receiving employees truck-drivers, and sanitation employees employed by theEmployer at its Little Rock, Arkansas, facility, butexcluding all office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since October 16, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 17, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Odom Sausage Co., Inc. of Arkansas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Food HandlersLocal 425 of the United Food and CommercialWorkers International Union, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees, in-cluding shipping and receivingemployes/truckdrivers, and sanitation employ-ees employed by the Employer at its LittleRock, Arkansas, facility, but excluding alloffice clerical employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Little Rock, Arkansas, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Food Handlers Local 425 of the UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, as the exclusive representa-ODOM SAUSAGE CO. 287 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including shipping and receivingemployees/truckdrivers, and sanitation em-ployes employed by the Employer at ourLittle Rock, Arkansas, facility, but exclud-ing all office clerical employees, guards andsupervisors as defined in the Act.ODOM SAUSAGE CO., INC. OF AR-KANSAS